DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to applicant’s arguments of Jackson, Pelletier and Endress, the examiner would like to point out that specifics of what and how the data is collected is taught in Jackson and Pelletier.  The examiner then modifies the processing of that data in view of Endress, which is relied upon for the teaching of taking a plurality of measurement vector data and transforming that vector data through the common disclosed mathematical method into PSC data.  As pointed to below, Endress teaches in Col. 4 lines 54-56 taking a pluarlity of measurement vector data and transforming that vector data, Col. 4 lines 60-62, from a sensor parameter space (i.e. a measurement vector space) into a pluarlity of principal spectroscopy component (PSC) data, Col. 5 lines 26-35.  During the taught and relied upon main component transformation, transformation on the eigenvectors is performed on the main components of the measured vectors, thereby producing a plurality of PSC data of a PSC parameter space.  The data is then applied for detecting an end process.
Therefore, the combination as a whole teaches the claimed invention and more specifically the common analytical approach for processing data through know mathematical transformations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2015/0292324) in view of Pelletier (2013/0312481), Endres (7,013,237), and further  in view of Perkins et al. (2015/0205000).
	
With respect to claim 10, Jackson et al. teaches a system for downhole fluid analysis, the system comprising: at least one processor (120); and a memory (126) coupled to the processor (120 via bus 122) having instructions (128) stored therein, which when executed by the processor (120), cause the processor (120) to perform functions including functions to: obtain measurements of a downhole fluid (i.e. a fluid within well 14) using one or more downhole sensors (82, 104 and 106) coupled to a downhole tool (62) along a current section (depicted in 
Jackson et al. remains silent regarding obtaining pressure, volume and temperature (PVT) as the measurements, the one or more downhole sensors including at least one optical sensor for detecting different chemical compositions or properties of formation fluids, and the obtained PVT measurements including at least one chemical composition or property detected by the at least one optical sensor for the downhole fluid, the specifics of transforming measurements from a sensor parameter space into principal spectroscopy component parameter space, applying plurality of PSC data inputs, identify one or more fluid types for the current section of the wellbore using a fluid classification model and at least a subset of the plurality of PSC data inputs applied to the fluid analysis model that is separate from the fluid analysis model and 
Pelletier et al. (2013/0312481) teaches a similar system where obtaining pressure, volume and temperature (PVT data, via a downhole optical sensor [0015] [0029] [0033]) as the measurements [0012], the downhole sensor [0015] including at least one optical sensor for detecting different chemical compositions or properties of formation fluids [0015], and the obtained PVT measurements including at least one chemical composition or property detected by the at least one optical sensor for the downhole fluid [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the downhole tool of Jackson et al. to include the optical sensor and corresponding control logic/modeling as taught by Pelletier et al. because such a modification allows for the system to better determine unknown properties and information of a fluid based on the relationship between the instrumentation and measured properties, thereby improving the detection accuracy of Jackson et al.
Jackson et al. as modified by Pelletier remain silent regarding the specifics of transforming measurements from a sensor parameter space into a pluarlity of principal spectroscopy component (PSC) data inputs of a PSC parameter space, applying the plurality of PSC data inputs to a fluid analysis model, identify one or more fluid types for the current section of the wellbore using a fluid classification model and at least a subset of the plurality of PSC data inputs applied to the fluid analysis model that is separate from the fluid analysis model and refining the fluid analysis model based partially on the one or more fluid types identified using the fluid classification model.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Jackson et al. to include the specifics of transforming sensor data into PSC parameter space, and using that transferred data in the model of Jackson et al. because such a modification provides a stable monitoring of running processes, thereby providing a more accurate and stable fluid analysis in Jackson et al.	Jackson et al. as modified by Pelletier and Endres remains silent regarding identify one or more fluid types for the current section of the wellbore using a fluid classification model that is separate from the fluid analysis model and at least a subset of the plurality of PSC data inputs applied to the fluid analysis model and refining the fluid analysis model based partially on the one or more fluid types identified using the fluid analysis model.
Perkins et al. teaches a similar system that identifies one or more fluid types for the current section of a wellbore using a fluid classification model (Fig. 7) that is separate from a fluid analysis model and at least a subset of the plurality of the PSC data inputs applied to the fluid analysis model [0050] and refining a fluid analysis model based partially on the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the system of Jackson et al. to include the classification model and corresponding control logic for updating the fluid analysis model of Jackson to include fluid type data as taught by Perkins et al. because Perkins teaches such a modification aids in reducing time for determining a chemical or physical property of a substance [0017], thereby improving the analytical speed of Jackson et al.
The method of claim 1 is performed during the operation of the rejected claim 10.
With respect to claim 19, Jackson et al. as modified teaches a computer-readable storage medium (Fig. 4 of Jackson et al. as modified by Pelletier, Endres, and Perkins et al.) having instructions stored therein, which when executed by a computer (100) cause the computer (100) to perform a plurality of functions as rejected in claim 10.

	With respect to claims 2 and 11, Jackson et al. teaches the system wherein the fluid composition or property being gas/oil ration, CO2 concertation or H2O concertation [0045].

With respect to claims 5 and 14, Jackson et al. teaches the system wherein each of the one or more optical sensors includes at least one integrated computational element (ICE) for measuring one or more downhole fluid properties (i.e. 104 is disclosed as having more than one light-emitting diodes, thereby reading on “an integrated computation element” as defined by applicant’s specification which defined an ICE as a core of optical sensors).



With respect to claims 7 and 16, Jackson et al. teaches the system wherein the one or more non-optical sensors is a fluid density sensor [0040].
	
Claims 3, 8, 9, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2015/0292324) in view of Pelletier (2013/0312481), Endres (7,013,237), and Perkins et al. (2015/0205000), as applied to claim 1, 10 and 19, further in view of Chen et al. (WO 2015112177).

With respect to claims 3, 12 and 20, Jackson et al. as modified teaches all that is claimed in the above rejection of claims 1, 10, and 19 but remains silent regarding the fluid analysis model is a neural network having multiple layers of neural network nodes.
Chen et al. teaches a similar model, where the model (Fig. 1) includes multiple layers of neural network nodes (as depicted in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the model of Jackson et al. to includes the multiple layers of neural network nodes as taught by Chen et al. because Chen et al. teaches such layers allows for an adaptive approach for fluid composition analysis that can improve field data interpretation [0016].


Chen et al. teaches in [0021] using a reverse transformation model for collected data.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the model of Jackson et al. to includes the reverse transformation model as taught by Chen et al. because Chen et al. teaches such a model allows for an adaptive approach for fluid composition analysis that can improve field data interpretation [0016].

With respect to claims 9 and 18, Jackson et al. as modified by Chen et al. teaches wherein the functions performed by the processor (as modified by Chen) further include functions to: select reference fluids for the reverse transformation model to be calibrated (blocks 210-215 of Chen); simulate sensor responses for additional fluids based on a forward transformation model [0025] and the selected reference fluids [0018] [0023]; 30combine the simulated sensor responses with measured sensor responses of the one or more downhole sensors [0026]; and16010140_132 of 34PCT Application Atty. Docket No. 7523.1706W( 1 (201 6-PM-100603U1PCT)calibrate the reverse transformation model based on the combined simulated and measured sensor responses [0026].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853